DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of: Group I, claims 1-22, in the reply filed on 11/15/2021 is acknowledged.
Applicant's election with traverse of:
(i-a-2) poloxamer 407 as copolymer surfactant (claims 2-4 & 7);
(ii-b) sodium lauryl sulfate is not required (claim 1);
(iii-a-1) PVP-K12 is present as suspension stabilizer (claims 10, 13 & 14);
(v-a) 10-30 mg or about 25 mg of crystalline N-(3,4-dichlorophenyl)-3-(pyridin-4-yl)-7-oxabicyclo[2.2.1]heptane-2-carboxamide per 1 mL of aqueous suspension (claim 15); and
(vi-a) microcrystalline type crystal (claim 19),
in the reply filed on 11/15/2021 remains acknowledged.
Claims 23, 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.

Response to Arguments
Applicants' arguments, filed 6/2/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
All rejections of 1-5, 7-8, 10-13 have been withdrawn, in view of the cancelation of these claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-15, 19-22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0239227 A1; 2017 Aug 24; filed 2017 May 2; priority 2015, 2014; IDS reference), in view of Devi et al. (“Poloxamer: A Novel Functional Molecule For Drug Delivery And Gene Therapy”; 2013; J. Pharm. Sci & Res.; 5(8): 159-165; IDS reference); Cerreti et al (WO 2012/172072 A1; 2012; IDS reference) and Bühler (“Polyvinylpyrrolidone Excipients for Pharmaceuticals” Povidone, Crospovidone and Copovidone”; 2005; Springer-Verlag; Berlin; https://link.springer.com/content/pdf/10.1007%2Fb138598.pdf).
Choi teaches compounds of formula I and pharmaceutical compositions comprising such compounds (abstract); the compounds are used for treating joint injury and repairing cartilage [0038].  Active compounds include 71 (p. 60), as the single enantiomer depicted; this compound corresponds to the specific recited enantiomer of dependent claim 20 (a specie of the active compound recited in other claims, including claim 1; see also compound 118 (p. 71), which is construed as the mixture of enantiomers of compounds 71 and 103 (see chiral separation at [0404]); purification was by recrystallization, per [0403].

    PNG
    media_image1.png
    310
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    462
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    482
    media_image3.png
    Greyscale

See also claims 16-17, which recite the same compounds, in the claim 1 method (inter alia, treating a joint injury with therapeutically effective amounts of the active compounds of Formula IA).
Even though 71 and 118 are depicted to be the same enantiomer, 118 is a mixture of two enantiomers, based on the separation of 118 into both 71 and 103, discussed in Example 2, at [0403]-[0404].  In other words, 118, in crystalline form is crystalline N-(3,4-dichlorophenyl)-3-(pyridin-4-yl)-7-oxabicyclo[2.2.1]heptane-2-carboxamide, the compound of instant claims 14-15, 19-20, 27-29.
Therapeutic compositions comprise a therapeutically effective amount of a compound or a stereoisomer thereof, of the invention and a pharmaceutically acceptable carrier [0254]; the term “pharmaceutically acceptable carrier” includes, inter alia, surfactants [0258].  Thus, surfactants are generically taught by Choi, together with the claimed active compounds, Choi does not teach Applicant elected poloxamer 407, required the instant claims, nor amounts claimed.  It is however noticed that several alkylene oxide (and ethylene oxide/polyoxyethylene) condensation products are named as wetting agents [0262], suggesting suitability of PEO-containing materials.
Regarding the suspension stabilizer and the recited polyvinylpyrrolidone (although PVP and the elected PVP-K12 are not required by any current claim, being “optionally” recited by each of claims 14, 15, 27, 28 & 29), [0262] teaches aqueous suspensions can be made by dispersing the finely divided active component (taken to indicate microcrystalline crystals of active compound 118) in water with viscous material, such as inter alia, polyvinylpyrrolidone (PVP).  Choi does not teach Applicant elected PVP-K12, nor the molecular weight of PVP, nor amounts.
Suitable excipients include buffers; buffering may be used to maintain the composition at physiological pH, typically within a range of from about pH 5 to about pH 8 [0259], substantially overlapping with the pH range of 21, rendering it obvious.
Suspending agents and stabilizers are taught [0259].
The pharmaceutical composition is formulated for intra-articular delivery [0255]; In the practice of this invention, compositions can be parenterally administered, for example injected, e.g., intra-articularly (i.e., into a joint), [0267]. 
Devi teaches poloxamer is a block copolymer, well known for its thermoreversible property, also has several other properties used in several formulations for its advantage over optimizing the drug release from its formulation with a sol-gel transition property (Aim); poloxamer is frequently used polymer, which showed a good solubilization capacity and an enhanced release profile of many poorly soluble drugs for several routes of administration, including parenterals (Methods).
Poloxamer, aka, polyethylene-propylene glycol copolymer, and tradenames, including Pluronic, was introduced in 1950 as a non-ionic triblock copolymer; poloxamer consists of two hydrophilic chains of ethylene oxide chains (PEO) that sandwiched one hydrophobic propylene oxide chain (PPO), giving the chemical formula HO(C2H4O)a(C3H6O)b(C2H4O)aH where a and b have the values as shown in the Table 1 (159, 1st paragraph) (Shorthand, the copolymer is PEO-PPO-PEO; 164, 3rd paragraph). For Poloxamer 407, aka, Pluronic F127, the copolymer is in solid form, having 95-105 EO units and 54-60 PO units, giving a molecular mass of 9840-14600 (Table 1).  Properties of Poloxamer 407 is as gelling agent, useful, inter alia, for parenteral administration (Table 2), as surfactant, including for parenteral administration (Table 3); as stabilizing agent, including for parenteral administration (Table 4), and as solubilizing agent (Table 5).  Poloxamer is also known for properties as a meltable binder, wetting agent and suppository base (Table 6). The discussion includes poloxamer 407 in a formulation at 25% (160, 1st paragraph).  
Regarding concentrations, Pluronic F68 (Poloxamer 188, per Table 1) was used at three Poloxamer concentrations in evaluating the growth of callus and protoplasts in the roots of the plant studied; Pluronic F68 was used to protect mechanical damage of animal cell cultures with interaction with the cell membrane.  At low concentration of 0.01%(w/v), there was no development in callus; at intermediate concentration of 0.1% (w/v) there was significant increase in the growth of callus; at higher concentration of 1% (w/v), or above, there was inhibitory effect on growth of callus; this work helped in optimizing the concentration of poloxamer to enhance growth of callus and protoplast (163, 4th paragraph).  This provides motivation to explore similar amounts including the optimal 0.1% and to further evaluate optimal concentration motivated by routine optimization for the specific poloxamer utilized, e.g., P407, which would have resulted in claimed concentrations.
Regarding the instant disclosed extended release, the prolonged residence time of drugs was observed by using poloxamer 407. Changes in solubility of the PO block at body temperature leads to changes in micellar mechanism and gelation (see Figure 1 scheme).
Devi establishes the poloxamer 407 has several advantages, including surfactant, good solubilization, stabilization and extended release, as well as suitability for parenterals, suggesting it would be useful excipient material in the intra-articular injection formulations as surfactant/solubilizer/suspension stabilizer of the Choi pharmaceutical compositions.  Thus, selection of poloxamer 407 with the active 118 (or 71) of Choi would have been obvious, based on the advantages documented by Devi, giving formulations of the instant claims.  The concentration of claims 14-15, 27-29 would have been obvious as a result of routine optimization, considering Devi documents 0.1% poloxamer was found optimal for one application, motivating exploring this concentration in the optimization process.
Cerreti teaches pharmaceutical formulations, which are used for treatment of cartilage disorders, such as cartilage injury (abstract); the active compound was Fibroblast Growth Factor 18 (FGF-18) (1:4-5).  Formulations utilize a poloxamer surfactant and a stabilizing agent; similar pH values as Choi are taught (2:26-29); the amount of poloxamer surfactant is 0.1-0.4 mg/vial (2:29-31); vial volumes include 0.5, 1 or 2 ml (10:17-18); surfactant concentration ranged from 0 to 0.2% (11:14-15), a range which renders obvious about 0.1% from within this range (MPEP 2144.05(I)).  Cerreti establishes suitability for poloxamer as a surfactant, for formulations designed to treat cartilage disorders, including cartilage injury, the same purpose taught by Choi.  The Examiner notes that Choi explicitly teaches FGF18 can be added as active agent [0256], [0265].  Thus, surfactant (poloxamer 407, taught by Devi) and stabilizing agent are also pertinent to selection of Choi additives.
Regarding the elected PVP-K12 (claim 15, 28-29, but only “optionally” recited) and concentrations of claims 15, 28-29, these are not explicitly taught by Choi.  
Bühler reviews soluble polyvinylpyrrolidone (Povidone) in section 2 (pp. 5-120).  Povidone K12 (Applicant elected PVP-K12), is a grade available in the market, having a trade name Kollidon® 12PF (p. 5, Table 1).  Viscosities, dependent on concentration of PVP-K12 (from 0-20%), are lowest of the Povidones considered (p. 11, Figure 7).  K values, calculated based on relative viscosity in water (2.2.3.2), range from 11-14 for Povidone K 12 (p. 12, Table 8).
Regarding low-molecular povidone, injection solutions containing these (including K12) can be sterilized by filtration (2.2.8.2).  Table 24 shows a minimum shelf life of more than 3 years.  Most of the active substances reported in Table 78 display improvement in dissolution, when comilled or physically mixed with povidone (p. 87).  Lower ratios of drug:povidone demonstrate higher amounts of a drug dissolved (Figure 47 (p. 88); see also discussion in 2.4.5.1.
Table 90 (p. 102) shows useful Povidone type used as solubilizers in liquid dosage forms; for Injectables (solutions or suspensions, i.e., the dosage form taught by Choi), only 2 povidone types are recommended, 12 and 17.  Thus, this table provides motivation to select K12 as one of only two suitable povidones when used for suspensions for injection.  Thus, selection of PVP-K12 from the PVP taught by Choi, in combination with crystalline 118 (or 71) would have been obvious based on this teaching, rendering obvious claims 15, 28-29.
Regarding concentrations, solubilization of rifampicin is demonstrated for a low-molecular povidone in Figure 54 (p. 103).  The range tested encompasses 2, 4, 6, 8 and 10 g/100ml (% w/v); amounts including 2, 3, or 4 % would have been obvious from the 2 and 4 % tests, and from within this range encompassed by these points, showing doubling to tripling the solubility of this compound at 2-4 %.  A suitable formulation amount would have further been obvious as a result of routine optimization of PVP-K12 concentration for obvious formulations, starting with these exemplary percentages as a starting point.  A range of ratios of drug to povidone are depicted in Table 93, motivating exploring optimal ratios to evaluate amounts of drug and PVP-K12 utilized for solubilization.  It is noted that Table 94 shows similar amounts for drug and Povidone K 12 used for amoxicillin lyophilsate for injection, suggesting starting around a 1:1 (1:1.2) drug:PVPK12 ratio as a starting point for optimization (1:1 ratio was also selected for Danofloxacin, Table 93 and Chloramphenicaol and  Ibuprofen, Table 97).  
Thus for 2-4 % PVP-K12 being selected as obvious starting range for PVP, use of 1:1.2 to 1:1 drug : PVP-K12 ratio for formulations of crystalline compound 118 of Choi (with PVP-K12 and P407), would have corresponded to 1.7-4% (17-40 mg/ml), within claims 14 and 27 range (MPEP 2131.03(I)), and rendering obvious the elected active compound range of claims 15, 28 based on overlapping amounts (MPEP 2144.05(I)), and is a range encompassing narrower claim 29 (MPEP 2144.05(I); claimed range lies inside prior art range), rendering it obvious, and further as a result of routine optimization for concentrations of drug and PVP.  Amounts about 0.1% of poloxamer 407 would also have been obvious, as discussed above, based on this exemplary amount, and routine optimization of P407 amounts, giving amounts that read on each of claims 14-14 and 27-29.  Thus, the claims are obvious.
Table 112 (p. 124) provides a listing of active ingredients that are stabilized with povidone, providing additional motivation to utilize a povidone, such as PVP-K12.
Regarding new claims 27-29, the ingredients and amounts of claims 27-28 are the same as claims 14-15; claim 29 recites amounts within the claims 14-15 ranges for each component.  Accordingly, the “extended release” limitation is construed as characteristic of the same combination of compounds in the same amounts.  As discussed in MPEP 2112.01 (II), if the composition is physically the same, it must have the same propertied: A chemical composition and its properties are inseparable.
Additionally, as taught by Devi, regarding the recited extended release, the prolonged residence time of drugs was observed by using poloxamer 407. Changes in solubility of the PO block at body temperature leads to changes in micellar mechanism and gelation (see Figure 1 scheme).  In other words, when poloxamer 407 is present, there is a reasonable expectation of an extended release pharmaceutical composition resultant, reading on this limitation of claims 27-29.

Applicant argues:
There is no teaching, suggestion or motivation in Choi et al. that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention. As the Office indicated, "Choi does not teach ... Applicant elected poloxamer..It is however noticed that several alkylene oxide (and ethylene oxide/polyoxyethylene) condensation products are named as wetting agents [0262].' (Office Action, page 9). More particularly, Choi et al teaches "wetting agents such as ..., a condensation product of an alkylene oxide with a fatty acid (e.g., polyoxyethylene stearate), a condensation product of ethylene oxide with a long chain aliphatic alcohol (e.g., heptadecaethylene oxycetanol), a condensation product of ethylene oxide with a partial ester derived from a fatty acid and a hexitol (e.g., polyoxyethylene sorbitol mono-oleate) or a condensation product of ethylene oxide with a partial ester derived from fatty acid and a hexitol anhydride (e.g., polyoxyethylene sorbitan mono-oleate).' (Choi et al., paragraph [0262], emphasis added). 
Each of the condensation products described in Choi et al. are structurally different from poloxamers. As defined, a poloxamer is a non-ionic triblock polyethylene-propylene glycol copolymer (see Devi et al., Introduction). While Devi et al. teach the use of poloxamers as surfactants and Bühler reviews polyvinylpyrrolidone excipients for pharmaceuticals, neither Devi et al. nor Bühler teach formulations suitable for intra-articular injection, let alone for use in treating acute joint damage or injury. 
4 Although Ceretti et al. teach formulations for administration in the treatment of cartilage disorders, Ceretti et al. teach freeze-dried formulations of FGF-18 protein. The term "FGF- 18 protein" is defined as "a protein maintaining at least one biological activity of the human FGF-18 protein". (Ceretti et al., page 4). "The stabilizing agent in the present invention is preferably a sugar. The preferred sugar is sucrose." (Ceretti et al., page 8). Unlike Ceretti et al., the claimed compositions comprise an aqueous suspension comprising a non- protein; the claimed compositions are not freeze-dried nor do they contain a sugar as a stabilizing agent. Thus, Ceretti et al. is not relevant prior art. 
Thus, neither Choi et al., Devi et al., Ceretti et al. nor Bühler provide the motivation to make the combination. Furthermore, even if combined, the combination does not teach an extended release pharmaceutical composition suitable for intra-articular injection in treating acute joint damage or injury such as osteoarthritis; nor is there a reasonable expectation that such a combination would be successful. As shown described in Example 7, the microcrystal suspension outperformed the other formulations in enabling the highest drug dose, highest Cmax and drug exposure over time (AUC) until the end of the observation period. The microsuspension profile (0) reaches the highest Cmax, since the drug load was the highest among the systems tested (see Figure 2 and Table 9). 
Whether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination. In re Stepan Co., 868 F.3d at FN1 (Fed. Cir. 2017; emphasis added). At best, the Examiner improperly relies on hindsight, conjecture, and conclusory statements to find that one of ordinary skill would be motivated to assemble the features of Applicant's claimed invention with a reasonable expectation of success. 
Based on the above, Applicant submits that claims 14-15, 19-23 and 27-31 are allowable and requests withdrawal of these rejections.

This is not persuasive.
Regarding the argument that
There is no teaching, suggestion or motivation in Choi et al. that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention
The rejection is not based on Choi alone, as implied by this argument.  The rejection includes the following:
Devi establishes the poloxamer 407 has several advantages, including surfactant, good solubilization, stabilization and extended release, as well as suitability for parenterals, suggesting it would be useful excipient material in the intra-articular injection formulations as surfactant/solubilizer/suspension stabilizer of the Choi pharmaceutical compositions.  Thus, selection of poloxamer 407 with the active 118 (or 71) of Choi would have been obvious, based on the advantages documented by Devi, giving formulations of the instant claims.  
…
Cerreti establishes suitability for poloxamer as a surfactant, for formulations designed to treat cartilage disorders, including cartilage injury, the same purpose taught by Choi.  The Examiner notes that Choi explicitly teaches FGF18 can be added as active agent [0256], [0265].  Thus, surfactant (poloxamer 407, taught by Devi) and stabilizing agent are also pertinent to selection of Choi additives.
…
Additionally, as taught by Devi, regarding the recited extended release, the prolonged residence time of drugs was observed by using poloxamer 407. Changes in solubility of the PO block at body temperature leads to changes in micellar mechanism and gelation (see Figure 1 scheme).  In other words, when poloxamer 407 is present, there is a reasonable expectation of an extended release pharmaceutical composition resultant, reading on this limitation of claims 27-29.
Consideration of these references provide several rationales: 
Surfactant/solubilizer/suspension stabilizer taught by Choi pharmaceutical compositions are properties possessed by poloxamer 407 according to Devi, rendering obvious the selection of poloxamer as an excipient functioning in these roles.  
Cerreti establishes suitability for poloxamer as a surfactant, for formulations designed to treat cartilage disorders, including cartilage injury, the same purpose taught by Choi.  Thus, selection of poloxamer (poloxamer 407) would have been obvious motivated by the suitability as surfactant for formulations intended to treat cartilage disorders.  
Devi teaches the prolonged residence time of drugs was observed by using poloxamer 407, rendering obvious selection of this material to achieve extended release.
Therefore, in contrast to what is argued, there are several lines of rationale motivating selection of poloxamer 407.
The rejection also documents teachings and motivations that render obvious the PVP/PBP-K12 polymer being present in the formulation, even though the current claims recite this component as “optionally” present.  The rejection further establishes how amounts of each component are rendered obvious.  
Regarding the materials taught by Choi that contain polymers based on EO and PO, the Examiner has not adopted the position that the “structure” of these Choi materials are the same as poloxamer 407.  However, the polymers do contain segments that match segments of poloxamer 407, suggesting suitability of these segments when poloxamer 407 is selected as excipient for formulation of the active compound of Choi.
Regarding Ceretti, the reference relies on poloxamer as surfactant in formulations designed for treatment of cartilage disorders.  Because surfactants are taught by Choi, and the treatment application is the same, the skilled artisan would have found motivation to select poloxamer for Choi surfactant material, based on the established applicability in treating cartilage disorders.  While the active compounds are different, Ceretti provides information about poloxamer as surfactant.  Regarding sugar as stabilizer for FGF-18, stabilizers (as a genus) are taught by Choi.  Ceretti names alternate stabilizers at pp. 5-6, bridging paragraph, including amino acids and salts.  Even if sugar were considered to be motivated for inclusion, this material would not be excluded from the instant claims, which use open, “comprising” transition language.
Ceretti is not limited to lyophilized formulations, but also teaches reconstituted aqueous formulations, similar to Choi formulations.
Applicant is incorrect; extended release is a property recognized for poloxamer 407; the obvious formulation would have reasonably been expected to have this property (this is only relevant to new claims 27-29, which recite this limitation).
Motivating rationales are set forth, and the selection of poloxamer 407 and selection of claimed amounts are associated with a reasonable expectation of success for the claimed formulations.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611